DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 3 is pending in the application. Amended claim 3 and cancelled claims 1-2 and 4-5 have been noted. The amendment filed 2/2/22 has been entered and carefully considered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (KR 20160082350, submitted by Applicant in IDS filed 3/29/21) in view of Erdmann et al (US 5,149,853) and Erdmann et al (US 5,209,952).

Lee does not disclose that the thin film raw material is a compound of formula 3.
Erdmann (‘853) discloses compounds represented by the claimed formula 3. M may be gallium. Y may be –NR3R4. R1, R2, R3, and R4 may each be an alkyl group having 1-8 carbon atoms (Col. 2, lines 26-68). X may be (-CHR5)n, n may be 3, and R5 may be methyl in one group while denoting H in the other two groups (Col. 2, line 64-Col. 3, line 2). Thus, X may be (-CH2)(CHCH3)(CH2) when n is 3 and R5 is methyl in one group and H in the other groups. These gallium compounds are simple to handle and intramolecularly stabilized such that they are outstandingly suitable for gas-phase deposition (Col. 2, lines 5-16).
Erdmann (‘952) discloses gallium compounds (Col. 5, lines 10-20) for gas-phase deposition which are intramolecularly stabilized such that they are easy to handle. Since the compounds contain stable and readily removable leaving groups, the result is less incorporation of carbon, which has great advantages for the quality of the end products (Col. 2, lines 54-65). 

Thus, claim 3 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Lee, Erdmann (‘853), and Erdmann (‘952). 

Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive. Applicant argues that Erdmann (‘853) never specifically teaches a compound of Applicant’s formula 3 and recites claims 5 and 10 of Erdmann. This is not found persuasive because while Erdmann does not specifically recite a specific compound which falls within claimed formula 3, Erdmann (‘853) does generically recite organometallic compounds of Formula I (Col. 2, line 30) which includes compounds which fall within the claimed formula 3. For instance, when M is gallium (Col. 2, line 37); when Y is –NR3R4 and R1, R2, R3, and R4 may each be an alkyl group having 1-8 carbon atoms (Col. 2, lines 26-68); and when X  is (-CHR5)n, n is 3, and R5 may be methyl in one group while denoting H in the other two groups (Col. 2, line 64-Col. 3, line 2). Thus, X may be (-CH2)(CHCH3)(CH2) when n is 3 and R5 is methyl in one group and H in the other groups.
Applicant argues that the claimed method using a compound of specified formula 3 produces a significantly higher quality thin film than the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715